Citation Nr: 0738050	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
migraine headaches with blackout spells.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1995.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board notes that the veteran submitted a claim for 
entitlement to service connection for major depression that 
was received by the RO in July 2005.  The record does not 
reflect that the RO has adjudicated this claim.  Therefore, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's migraine headaches with blackouts are 
manifested by very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraine 
headaches with blackouts have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his migraine headaches.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) 38 C.F.R. § 3.159 (2007).

Legal Criteria

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected migraine headaches with 
blackouts.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard, the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In July 2003, the veteran's wife submitted a statement 
explaining that the veteran experienced daily headaches.  In 
a separate statement, the veteran described his migraines as 
daily, severe, and associated with visions problems and 
dizziness.

A private physician, Dr. Steinbacher, explained in an August 
2003 letter that the veteran was significantly incapacitated 
by his chronic, daily headaches.  She noted that he 
occasionally experienced visual disturbances with his 
headaches.

A November 2003 treatment record from another private 
physician, Dr. Ippolito, notes the veteran's complaints of 
daily migraine headaches associated with photophobia.  A 
neurological examination was normal, but severe, chronic 
migraines were diagnosed.

At a March 2004 VA examination, the veteran complained of 
daily headaches that lasted the entire day.  He described 
symptoms of dull pain that became sharp and throbbing in the 
bitemporal area.  He stated that his headaches were 
worsening, occurring more frequently, and were associated 
with blurred vision as well as neck and shoulder pain.  He 
reported missing approximately two days of work per month 
because of his headaches.  A neurological examination yielded 
normal results.  The diagnosis was combined tension and 
migraine headaches.

In a July 2004 letter, Dr. Ippolito stated that the veteran 
had experienced severe, incapacitating migraine headaches 
since 1992.  The headaches were described as occurring daily, 
and twice a month they rendered him significantly 
incapacitated and unable to work.

The veteran was afforded another VA examination in April 
2005.  He complained of mostly temporal, throbbing, vise-like 
pain that occurred almost daily.  He stated that the longest 
he had been pain-free in the previous 14 years was for three 
days.  After a normal neurological examination, the veteran 
was diagnosed with a history of headaches and myopathy.

Analysis

The veteran's migraine headaches currently are evaluated as 
30 percent disabling under Diagnostic Code 8100.  Under this 
code, a 30 percent disability rating is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  The maximum schedular rating of 50 percent is 
warranted for migraine headaches with very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

In the Board's opinion, the disability picture more nearly 
approximates the criteria for a 50 percent evaluation than 
those for a 30 percent rating.  The medical evidence reflects 
that the veteran consistently has reported that his headaches 
occur daily and cause severe pain.  Because of these 
headaches, he misses an average of two days of work each 
month.  Both of the veteran's private physicians have opined 
that the veteran's migraine headaches render him 
significantly incapacitated.  Accordingly, the Board 
concludes that a 50 percent disability rating is warranted.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
migraine headaches.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 50 percent rating granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.


ORDER

A 50 percent disability rating for migraine headaches is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



____________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


